Citation Nr: 1510954	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for residuals, left elbow fracture ("left elbow disability").  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 2008 to October 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. 

The last examination of the Veteran's left elbow was in October 2012.  The Veteran was granted entitlement to service connection based upon this examination and was given a non-compensable evaluation for his left elbow disability.  Since that time, the Veteran has submitted statements that his disability has become worse, continues to reduce his workload and his elbow can only sustain 3 to 4 of work.  He reports flair ups from the elbow during the day and he is suffering from pain and swelling.  In light of the length of time since the examination and the personal statements that he is great pain, another VA examination is necessary.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for an examination of his left elbow to determine the current severity of his service connected left elbow disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing.  The examiner should report all signs and symptoms necessary for rating the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  Additionally, comment on the frequency of the Veteran's flare-ups and what impact this has on the disability and the continued use of the elbow.  

2.  After completing the above action, the RO should conduct any other development as may be indicated.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




